UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 2, 2011 Commission File Number Registrant; State of Incorporation; Address and Telephone Number IRS Employer Identification No. 1-11459 PPL Corporation (Exact name of Registrant as specified in its charter) (Pennsylvania) Two North Ninth Street Allentown, PA18101-1179 (610) 774-5151 23-2758192 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7 - Regulation FD Item 7.01 Regulation FD Disclosure On November 2, 2011, PPL Corporation (“PPL” or the “Company”) issued a press release announcing that on Tuesday, November 8, 2011, members of PPL’s senior management will make a presentation to investors and financial analysts at the Edison Electric Institute's annual financial conference in Orlando, Florida.James H. Miller, PPL's chairman and chief executive officer, will discuss PPL's corporate strategy, growth opportunities and general business outlook. The presentation and the slides to be used during the conference will be available in a simultaneous Webcast and will also be available for 30 days on PPL's Internet Web site:www.pplweb.com.A copy of the press release announcing this presentation and Webcast is furnished as Exhibit 99.1 and is incorporated herein by reference. A copy of the slides to be used for the presentation and related discussions is furnished as Exhibit 99.2 and is incorporated herein by reference. Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (d) Exhibits 99.1 - November 2, 2011 press release announcing PPL’s presentation at the EEI annual financial conference in Orlando, Florida. 99.2 - Slides to be used in connection with the presentation referred to in Exhibit 99.1. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PPL CORPORATION By: /s/ Vincent Sorgi Vincent Sorgi Vice President and Controller Dated:November 7, 2011
